 



EXHIBIT 10.1

Amendment
to
TERMINATION AND CHANGE OF CONTROL AGREEMENT DATED
AS OF MAY 18, 2004 BETWEEN AMETEK, INC. AND FRANK S. HERMANCE
(Amendment No. 1)

          WHEREAS, Ametek, Inc. (the “Company”) has previously entered into a
Termination and Change of Control Agreement, dated as of May 18, 2004 (the
“Agreement”), with Frank S. Hermance (the “Executive”); and

     WHEREAS, Section 11 of the Agreement provides that no amendment or
modification of the Agreement shall be valid unless in writing and duly executed
by the Company and the Executive;

     WHEREAS, the Company and the Executive desire to amend the Agreement in
certain respects;

     NOW, THEREFORE, the Agreement is hereby amended as follows:

     FIRST: Section 10 of the Agreement is hereby amended and restated to read
in its entirety as follows:

“10. Gross-Up Payment.

(a) Notwithstanding anything to the contrary in this Agreement, if it shall be
determined (as hereafter provided) that any payment, benefit or distribution (or
combination thereof) by the Company, any of its affiliates, one or more trusts
established by the Company for the benefit of its employees, or any other person
or entity, to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, restricted stock
award, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being “contingent on a

 



--------------------------------------------------------------------------------



 



change in ownership or control” of the Company or an affiliate, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Company shall make an additional payment (the “Gross-Up Payment”) to the
Executive such that, after payment of all Excise Taxes and any other taxes
payable in respect of such Gross-Up Payment, Executive shall retain the same
amount as if no Excise Tax had been imposed.

(b) Subject to the provisions of Section 10(a) hereof, all determinations
required to be made under this Section 10, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax, shall be made by the
nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the change in control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Executive). The
Accounting Firm shall be directed by the Company or the Executive to submit its
preliminary determination and detailed supporting calculations to both the
Company and the Executive within 15 calendar days after the receipt of notice
from the Executive or the Company (which notice shall include data sufficient to
perform the determination and supporting calculations) that there has been a
Payment which is or might be subject to an Excise Tax, or any other time or
times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall make the Gross-Up Payment. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall, at the same time as it makes
such determination, furnish the Executive with an opinion from the Accounting
Firm or from reputable legal counsel which is familiar with the Excise Tax
provisions of the Code (which may but need not be regular or special counsel to
the Company) that the Executive has substantial authority not to report any
Excise Tax on his federal, state, local income or other tax return. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive absent a contrary determination by the Internal Revenue Service or a
court of competent jurisdiction; provided, however, that no such determination
shall eliminate or reduce the Company’s obligation to provide any Gross-Up
Payment that shall be due as a result of such contrary determination. As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the possibility of similar uncertainty
regarding state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that the amount of the Gross-Up
Payment determined by the Accounting Firm to be due to (or on behalf of) the
Executive was lower than the amount actually due (the “Underpayment”). In the
event that the Company exhausts its remedies pursuant to Section 10(d) below,
and the Executive thereafter is required to make a payment or an additional
payment of any Excise Tax, the Accounting Firm shall

-2-



--------------------------------------------------------------------------------



 



determine the amount of the Underpayment that has occurred as promptly as
possible and notify the Company and the Executive of such calculations, and of
the amount any such Underpayment and the resulting additional Gross-Up Payment
to the Executive within 15 calendar days after the Accounting Firm received
notice of the Underpayment from the Company or the Executive. Any Gross-Up
Payments due under this Section 10 shall be promptly paid by the Company, at its
expense, to or for the benefit of the Executive (including any withholding
payment made directly by the Company to the Internal Revenue Service or U.S.
Treasury with respect to the Executive’s Excise Tax liability) within five
(5) business days after receipt of the determination and calculations from the
Accounting Firm. All fees and expenses of the Accounting Firm shall be paid by
the Company in connection with the calculations required by this Section 10.

(c) The federal, state and local income or other tax returns filed by the
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment.

(d) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall (i) provide to the Company any information which is in the
Executive’s possession reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and

-3-



--------------------------------------------------------------------------------



 



penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall pay the
amount of such payment to the Executive, and the Executive shall use such amount
received to pay such claim, and the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such payment or with respect to any imputed income with respect to such payment
(including the applicable Gross-Up Payment); provided, further, that if the
Executive is required to extend the statute of limitations to enable the Company
to contest such claim, the Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(e) If, after the receipt by the Executive of an amount paid or advanced by the
Company pursuant to this Section 10, the Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, the Executive shall (subject to
the Company’s complying with the requirements of Section 10(d)) promptly pay to
the Company the amount of such refund received (together with any interest paid
or credited thereon after taxes applicable thereto) (or, to the extent such
payment would be deemed prohibited by applicable law, shall be treated as a
prepayment by the Company of any amounts owed to the Executive). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 10(d), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
payment made to the Executive thereunder shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.”

-4-



--------------------------------------------------------------------------------



 



          SECOND: A new Section 24 is hereby added to the Agreement to read in
its entirety as follows:

“24. Survival of Agreement.

The terms of this Agreement and the obligations of the parties hereunder,
including but not limited to the obligations of the Company under Section 10
hereof, shall survive the termination of the Executive’s employment with the
Company for any reason (other than a termination for Cause).”

          THIRD: The provisions of this Amendment shall be effective as of
April 27, 2005.

          FOURTH: Except to the extent set forth above, the Agreement shall
remain in full force and effect, without change or modification.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the 27th
day of April, 2005.

            AMETEK, INC.
      By:   /s/ John J. Molinelli         John J. Molinelli        Executive
Vice President-Chief Financial Officer        EXECUTIVE:
      /s/ Frank S. Hermance       Frank S. Hermance           

-5-